              Case 20-32564 Document 83 Filed in TXSB on 05/11/20 Page 1 of 4
                                       Electronic Appearance Sheet


Jeffrey Barber, Jones Walker LLP
Client(s): Action Properties, LLC

Jaime Koff, Riemer & Braunstein LLP
Client(s): Wells Fargo Bank, National Association

Kevin Simard, Choate, Hall & Stewart LLP
Client(s): Wells Fargo Bank, N.A. as Term Agent

Christopher Thompson, Burr & Forman LLP
Client(s): Comenity Bank

Jay Haithcock, Burr & Forman LLP
Client(s): Comenity Bank

Steven Fox, Riemer & Braunstein LLP
Client(s): Wells Fargo Bank, National Association

Sean Davis, Winstead PC
Client(s): Wells Fargo Bank, National Association, as Administrative Agent and Collateral Agent

Sean Davis, Winstead PC
Client(s): Wells Fargo Bank, National Association, as Term Loan Agent

Mark Silva, Choate, Hall & Stewart LLP
Client(s): Wells Fargo Bank, N.A. as Term Loan Agent

Patrick Autry, Branscomb PLLC
Client(s): H-E-B, LP

Matthew D. Cavenaugh, Jackson Walker, LLP
Client(s): Debtors

Jennifer F. Wertz, Jackson Walker, LLP
Client(s): Debtors

Kristhy M. Peguero, Jackson Walker, LLP
Client(s): Debtors

Veronica A. Polnick, Jackson Walker, LLP
Client(s): Debtors

Joshua A. Sussberg, Kirkland & Ellis LLP
Client(s): Debtors

Neil E. Herman, Kirkland & Ellis LLP
Client(s): Debtors



Page 1 of 4
              Case 20-32564 Document 83 Filed in TXSB on 05/11/20 Page 2 of 4
                                         Electronic Appearance Sheet


Joshua M. Altman, Kirkland & Ellis LLP
Client(s): Debtors

Kevin McClelland, Kirkland & Ellis LLP
Client(s): Debtors

Alexander Forbes, Pro Se, None, Pro Se
Client(s): Bayside Limited Partnership

Marc Kapastin, Pro Se, None, Pro Se
Client(s): Bayside Limited Partnership

Mark Mintz, Jones Walker LLP
Client(s): Action Properties, LLC

Scott Fleischer, Barclay Damon LLP
Client(s): Rivercrest Realty Associates, LLC

Joseph Langerak, Stoll Keenon Ogden PLLC
Client(s): Regency Commercial Associates LLC

Michael Cooley, Reed Smith LLP
Client(s): Brookfield Property REIT, Inc.

Ivan Gold, Allen Matkins Leck Gamble Mallory & Natsis LLP
Client(s): Brookfield Property REIT, Inc.

Bruce Partain, Wells, Peyton, Greenberg, & Hunt, LLP
Client(s): Woodville Venture LLC; Jasper Crossroads Partnership, LP; Valencia Hills partners, LP and
Orangehurst Venture, LP

Elizabeth Smith, Law Offices of Elizabeth G. Smith
Client(s): The First National Bank of Bastrop

Jason Feder, Pro Se, None, Pro Se
Client(s): Tomball, Texas Store Landlord

James Wright, Pro Se, None, Pro Se
Client(s): City of Livingston, Texas

Abigail Ryan, Texas Attorney General
Client(s): State of Texas

Scott Fleischer, Barclay Damon LLP
Client(s): Paragon Realty Group LLC

Spencer Edelman, Modrall Sperling Law Firm
Client(s): Happy Camper, LLC


Page 2 of 4
              Case 20-32564 Document 83 Filed in TXSB on 05/11/20 Page 3 of 4
                                      Electronic Appearance Sheet



Jeremy Fielding, Kirkland & Ellis
Client(s): Stage Stores

Laurel Roglen, Ballard Spahr LLP
Client(s): Brixmor Operating Partnership LP

CenterCal Properties, LLC

Acadia Realty Limited Partnership

Blaine Fuselier, Pine Plaza LLC
Client(s): Landlord

Erik Fulkerson, Pro Se, None, Pro Se
Client(s): Crest Commercial representing the Landlord for Bealls store #151 in DeSoto, Texas

Stephen Statham, United States Trustee
Client(s): United States Trusteee

Jason Binford, Texas Office of Attorney General
Client(s): Texas Office of Attorney General

Jenny Hyun, Weingarten Realty
Client(s): Weingarten Realty

Corey Tilkens, Hager, Dewick & Zuengler, S.C.
Client(s): Ash Investors, LLC

Marshall Bleefeld, The Ginsburg-Bleefeld Law Firm
Client(s): 350 Scarlett GPG, LP (Creditor/Landlord)

Alan Gerger, The Gerger Law Firm PLLC
Client(s): Lasalle Shopping Center LLC

Deena Buchanan, Buchanan Law Firm, LLC
Client(s): San Juan Associates, LP

Stephen Coulombe, BRG
Client(s): Proposed Financial Advisor for the Debtor

Cindi Giglio , Katten Muchin Rosenman LLP
Client(s): Gordon Brothers Retail Partners LLC

Neil Herman, Kirkland & Ellis LLP
Client(s): Debtors

Louis Price, McAfee & Taft



Page 3 of 4
              Case 20-32564 Document 83 Filed in TXSB on 05/11/20 Page 4 of 4
                                       Electronic Appearance Sheet


Client(s): OCP counsel to Stage

Abigail Ryan, Texas Attorney General
Client(s): State of Texas

Hector Duran, U.S. DOJ
Client(s): U.S. Trustee




Page 4 of 4
